DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 22 Dec. 2020 has been entered.
Claims 1-6, 9, 11-17 and 20 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 1-6, 9, 11-17 and 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to the recitation of “two or more different calcium materials” and/or “first and second calcium materials” is withdrawn in view of the claim amendments in the Response of 22 Dec. 2020.
The rejection of claims 1-6, 9 and 11 for recitation of “early and late phases of bone healing" is withdrawn in view of the claim amendments in the Response of 22 Dec. 2020.
The rejection of claims 12-17 and 20 under 35 U.S.C. 112(b) as being indefinite for recitation of “wherein the dissolution rate of the first calcium material results in helping bone healing up to two months after implantation into a patient, and wherein a the dissolution rate of the second calcium material results in the presence of the second calcium material up to two years after implantation into the patient” is withdrawn in view of the claim amendments in the Response of 22 Dec. 2020.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9, 11-17, 20 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that "the calcium materials have different dissolution rates".  The term “the calcium materials” lacks antecedent basis in the claim (the previous recitation of “two or more different calcium materials” has been deleted).  The limitation is further indefinite because it defines an element of the claimed product (the calcium materials) by reference to properties (dissolution rates) which depend on the intended use of the product and which would vary depending on factors such as the conditions under which the dissolution are measured (e.g., in vivo vs. in an in vitro solution which could potentially have a wide range of properties such as pH, ionic strength, etc.), site of implantation (e.g., oral cement vs. implantation in the body), the characteristics of the patient (e.g., age, size, species, bone condition being treated, etc.), and the like.  Defining one claim element with respect to another which is variable renders the claims indefinite (see MPEP 2173.05(b)).  In light of the expected variability of dissolution properties under different conditions (e.g., in vivo vs. in an artificial 
Claim 12 as amended recites that “the first and second calcium materials have different dissolution rates”.  The term “the first and second calcium materials” lacks antecedent basis in the claim (the previous recitation of “first and second calcium materials” has been deleted).  
Claim 12 further recites “wherein the dissolution rate of the beta-tricalcium phosphate results in helping bone healing up to two months after implantation into a patient, and wherein the dissolution rate of the carbonate apatite results in the presence of the carbonate apatite up to two years after implantation into the patient.”  The above limitation defines an element of the claimed product (the beta-tricalcium phosphate/carbonate apatite) by reference to properties (helping bone healing; being present in a patient) which depend on the intended use of the product and which would vary depending on factors such as site of implantation (e.g., oral cement vs. implantation in the body), the characteristics of the patient (e.g., age, size, species, condition being treated, etc.), the characteristics of the implanted composition (e.g., amounts, concentrations, etc.), and the like.  Defining one claim element with respect to another which is variable renders the claims indefinite (see MPEP 2173.05(b)).  In light of the variability of dissolution/bone healing properties upon implantation, a skilled artisan would not be able to ascertain whether or not a particular bone graft composition falls within the scope of the claims.  In addition, the above limitation recites functional properties of the beta-tricalcium phosphate and carbonate apatite components without providing any guidance (in the claims or specification) as to which properties of the claimed minerals and/or bone graft would correspond to the claimed functions.  For example, it is unclear whether the claimed functions 
To the extent Applicant wishes to recite minerals having particular dissolution characteristics, it is recommended that the claims be amended to recite product features of the minerals themselves (e.g., identity of the minerals, size ranges, other features such as shape/porosity, etc.) rather than properties defined by an intended use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Pub. 20100098673 to D’Antonio et Journal of Biomedical Materials Research: An Official Journal of The Society for Biomaterials and The Japanese Society for Biomaterials 49.2 (2000): 176-182.
D’Antonio discloses a bone graft composition comprising: a calcium phosphate ceramic component that can comprise more than about 15% or less than about 40% by weight of the bone graft, or 1 to about 20% by weight of the bone graft; collagen type I which can be present at about 20 to about 35% by weight of the bone graft; demineralized bone matrix (DBM) present in an amount of, e.g., about 50 to about 80% by weight of the bone graft; and a bioactive hydrating solution (entire doc, including [0007]-[0012]; [0021]-[0071]; Examples; Claims).  The calcium phosphate component can comprise beta-tricalcium phosphate, carbonate apatite and calcium carbonate ([0027]-[0051], esp [0027]-[0038] and [0046]-[0048]).  The collagen can be from a bovine tendon and can be cross-linked ([0058]).
With respect to the recitation of “20% to 95% by weight of beta-tricalcium phosphate and carbonate apatite” in claim 1, D’Antonio discloses that the calcium phosphate component (which can be a mixture of beta-tricalcium phosphate and carbonate apatite) can be present in an amount of more than about 15% or less than about 40% by weight of the bone graft, or 1 to about 20% by weight of the bone graft (see above).  One of ordinary skill would recognize that the above ranges would include at least an amount of 20%, which falls within the claimed range and is considered to be sufficiently specific to anticipate the claimed range.  Moreover, the ranges taught by D’Antonio overlap the claimed range and thus establish a prima facie case of obviousness (see MPEP 2144.05).  It is noted that there is no evidence in the instant specification of criticality with respect to the amounts of beta-tricalcium phosphate and 
	With respect to the recitation in claim 1 that “the calcium materials have different dissolution rates”, it is assumed for purposes of applying prior art that “the calcium materials” refers to the beta-tricalcium phosphate and carbonate apatite (the lack of antecedent basis for the term is addressed in the indefiniteness rejection, above).  Barralet evidences that carbonate apatite has a significantly higher dissolution rate than beta-tricalcium phosphate in vivo (Barralet, Fig. 1 and accompanying text), and thus the carbonate apatite and beta-tricalcium phosphate in the bone graft of D’Antonio would inherently have different dissolution rates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Antonio, as applied to claims 1, 4-6 and 11, in view of PCT Pub. WO2010119953 (previously cited in Non-Final Rejection of 26 June 2019).
Claims 2 and 3 differ from D’Antonio, as applied to claims 1, 4-6 and 11, in that: the bone graft further comprises 0.2 to 20% by weight of hyaluronic acid; and the bone graft further comprises 0.1 to 20% by weight of an acid or base.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a bone graft composition comprising collagen, a calcium phosphate component comprising beta-tricalcium phosphate and carbonate apatite and a liquid carrier as taught by D’Antonio wherein the liquid carrier comprises hyaluronic acid in the amount of 2.5 to 12.5% by weight as taught by the ‘953 Pub because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Making a bone graft composition according to D’Antonio wherein the liquid carrier includes hyaluronic acid in the amount of 2.5 to 12.5% by weight as taught by the ‘953 Pub would have led to predictable results with a reasonable expectation of success because the composition of the ‘953 Pub is a substantially similar to the bone graft composition of D’Antonio and D’Antonio teaches that the composition can be in a variety of forms such as a cement (i.e. paste) (D’Antonio, [0051], [0072]-[0074]) similar to that of the ‘953 Pub (and as such, one of ordinary skill would recognize that the hyaluronic acid liquid carrier of the ‘953 Pub could be used for the same purpose (to provide a desired consistency to the bone graft composition) in the composition of D’Antonio.

9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Antonio, as applied to claims 1, 4-6 and 11, in view of US Patent Pub. 20100034865 to Yuan et al.
Claims 2 and 3 differ from D’Antonio, as applied to claims 1, 4-6 and 11, in that: the beta-tricalcium phosphate and carbonate apatite have a size ranging from 75 nm to 500 µm.
Yuan teaches a calcium phosphate ceramic material useful in bone grafts such as that of D’Antonio, wherein the material can comprise beta-tricalcium phosphate and carbonate apatite and preferably has a particle size of about 200-300 µm (entire doc, including [0009]-[0032]; [0054]-[0111]; Examples).  The calcium phosphate material can be combined with a liquid carrier, e.g., in the form of an implantable paste ([0016]; [0100]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a bone graft composition with a calcium phosphate component comprising beta-tricalcium phosphate and carbonate apatite as taught by D’Antonio wherein the calcium phosphate component has a particle size of about 200-300 µm as taught by Yuan because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Making a bone graft composition according to D’Antonio wherein the calcium phosphate component has a particle size of about 200-300 µm as taught by Yuan would have led to predictable results with a reasonable expectation of success because Yuan teaches that particles of such size are preferred for use in bone graft products substantially similar to that of D’Antonio, and show good bone formation in vivo (Yuan, Example 1).

Response to Arguments


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657